Citation Nr: 0123878	
Decision Date: 10/01/01    Archive Date: 10/09/01	

DOCKET NO.  98-07 919	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for headaches on a 
secondary basis.

2.  Entitlement to an increased evaluation for a herniated 
disc at L4-L5, with spinal stenosis, currently evaluated as 
40 percent disabling, on an extraschedular basis.

3.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.


REPRESENTATION

Appellant represented by:	Daniel G. Krasnegor, Attorney


WITNESS AT HEARING ON APPEAL

Veteran

ATTORNEY FOR THE BOARD

John J. Crowley, Counsel


INTRODUCTION

The veteran served on active duty from January 1978 to 
October 1983.

This case initially came before the Board of Veterans' 
Appeals (Board) on appeal from an August 1998 rating decision 
of the North Little Rock, Arkansas, Department of Veterans 
Affairs (VA) Regional Office (RO).  In a July 1999 
determination, the Board granted a 40 percent evaluation for 
the herniated disc at L4-5 with spinal stenosis.  The claim 
of an effective date for the award of service connection for 
a herniated disc at L4-5 with spinal stenosis was found to be 
May 30, 1996.  An effective date prior to February 14, 1997 
for the award of a 10 percent evaluation for hemorrhoids was 
denied.  The veteran appealed these determinations to the 
United States Court Veterans Claims (Court).

In May 2000, the General Counsel for the Department of 
Veterans Affairs and the veteran's attorney filed a joint 
motion to vacate the Board's decision solely to the extent 
that the Board had denied the veteran entitlement to a rating 
in excess of 40 percent for his service-connected herniated 
disc on an extraschedular basis pursuant to 38 C.F.R. 
§ 3.321(b)(1) (2000).  The parties requested the Board to 
dismiss the appeal with respect to the remaining issues.  
Accordingly, the claims of entitlement to an effective date 
prior to February 14, 1997, for the award of service 
connection for a herniated disc and entitlement to an 
effective date prior to February 14, 1997, for a 10 percent 
evaluation for hemorrhoids is final and not before either the 
Board or the RO at this time.  In June 2000, the Court 
granted the joint motion, vacating and remanding the claim of 
entitlement to an increased evaluation in excess of 40 
percent for a herniated disc on an extraschedular basis.  

Since July 1999, the veteran has raised additional claims.  
As discussed between the undersigned and the veteran's 
attorney at a hearing held before the Board in April 2001, 
the issues on appeal include entitlement to an extraschedular 
evaluation for a lumbar spine disability, entitlement to a 
total rating for compensation on the basis of individual 
unemployability due to service-connected disabilities, and 
entitlement to service connection for headaches, claimed as 
secondary to a back disability.  No other issue is before the 
Board at this time.

In August 2001, the Board contacted the veteran's 
representative and notified him of evidence it had recently 
received.  In a written statement that month, the veteran's 
representative waived initial RO consideration of the newly 
submitted evidence.  Accordingly, the Board may proceed with 
the adjudication of the veteran's case.  


FINDINGS OF FACT

1.  The RO has fulfilled the duty to assist the veteran in 
the development of all facts pertinent to his claims under 
both the new and old criteria for the evaluation of claims.  
In addition, all pertinent evidence that can be obtained by 
the RO has been obtained.  

2.  The veteran's complaints of headaches associated with his 
service-connected back disability are not credible.

3.  Competent medical evidence does not associate the 
veteran's alleged headache disorder to his service-connected 
back disability.

4.  The veteran's herniated disc at L4-L5 with spinal 
stenosis is manifested by x-ray evidence of mild narrowing of 
the L4 disc space and MRI evidence of a herniated disc at L4-
5 with spinal stenosis.  Recent testimony regarding the 
veteran's difficulties associated with his service-connected 
back disability have been found to be not credible.

5.  There is no evidence that the Board has found to be 
credible or of significant probative weight to indicate that 
the service-connected back disability impairs earning 
capacity by requiring frequent hospitalizations or because 
medication required for the disability interferes with 
employment.  The veteran's contentions regarding this issue 
are found to be not credible.

6.  The veteran's service-connected hemorrhoid condition does 
not cause persistent bleeding, secondary anemia, or fissures.  

7.  The veteran's service-connected status post Bristol 
procedure to the left shoulder (hereinafter referred to as 
the "left shoulder disability") produces only minor pain on 
motion of the arm, but does not limit motion to shoulder 
level.  

8.  The veteran has four years of high school education, four 
years of college education, and a law school degree.

9.  The veteran's service-connected disabilities are a 
herniated disc at L4-5 with spinal stenosis, currently 
evaluated as 40 percent disabling, a status post Bristol 
procedure to the left shoulder (major), currently evaluated 
as 10 percent disabling, and a hemorrhoid condition, 
currently evaluated as 10 percent disabling, with a combined 
rating of 50 percent.  

10.  The veteran's service-connected disabilities do not 
preclude him from securing or following substantial gainful 
employment consistent with his education and occupational 
experience.  


CONCLUSIONS OF LAW

1.  A headache condition is nor proximately due to or the 
result of the veteran's service-connected back disability.  
38 U.S.C.A. §§ 1110, 5107 (West 1991); 38 C.F.R. § 3.310(a) 
(2000).  

2.  There is no basis to refer this case to the 
Undersecretary for Benefits or the Director, Compensation and 
Pension Service, for assignment of an extraschedular 
evaluation.  38 C.F.R. § 3.321(b)(1) (2000). 

3.  A total rating based on individual unemployability due to 
service-connected disabilities is not warranted.  38 U.S.C.A. 
§ 1155 (West 1991); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

Service medical records indicate a minor injury to the left 
shoulder and back during his active service.  Significantly, 
no reference is made to headaches either within the service 
medical records or by the veteran himself.  The veteran 
injured his back while playing basketball.  He was also 
treated for hemorrhoids.  This condition was treated on an 
outpatient basis.  In a service medical board report dated 
January 1983, it was indicated that the veteran suffered from 
chronic subluxation of the left shoulder, status post a left 
Bristol procedure in 1980.  The veteran was assigned to 
limited duty for a period six months and precluded from any 
overhead work or weight bearing on his left upper extremity.  

In a VA orthopedic evaluation held in April 1984, the veteran 
noted that he had injured his left shoulder boxing in January 
1979.  He stated that he had no further dislocation of the 
shoulder since an operation in November 1980.  Intermittent 
numbness of the left shoulder coming on without any specific 
initiating circumstances was reported.  The veteran was 
diagnosed with a status post Bristol procedure of the left 
shoulder with recurrent subluxation and pain in the left 
shoulder.

VA medical records from January and February 1997 show that 
the veteran was diagnosed with a central herniated nucleus 
pulposus at L4-5 with moderate spinal stenosis.  In February 
1997, the veteran indicated that he had severe headaches.  
The veteran also noted his back and shoulder disabilities.  
He complained of low back pain and weakness.  The diagnosis 
indicated a herniated nucleus pulposus at L4-5 and L5-S1.  At 
a May 1997 VA neurological examination, the veteran 
complained of low back pain without leg pain.  On evaluation, 
deep tendon reflexes were 2+, his gait was normal, and there 
were no paraspinal muscle spasms.  The assessment indicated 
no radicular findings.

At a June 1997 VA examination, the veteran reported that he 
initially injured his back while playing basketball in 
service.  The veteran stated that his muscles really hurt and 
he was placed on nonsteriodal anti-inflammatories, but that 
the pain never subsided.  He reported that he now experiences 
a catch in his back about 3 times per month and about 5 times 
per year suffers from a headache and backache where he 
becomes weak and cannot bend his knees or bend over and pick 
anything up.  On evaluation, range of motion exercises 
revealed forward flexion to 100 degrees, backward extension 
to 20 degrees, left lateral flexion to 25 degrees, right 
lateral flexion to 25 degrees with pain, and bilateral 
rotation to 50 degrees.  The veteran reported that his back 
hurt constantly but that he was not limited by pain.  A CT 
scan revealed a centrally herniated disc at L4-L5 and L5-S1 
with moderate spinal stenosis at L4-5.  The diagnoses 
included a status post-herniated disc at L5 with moderate 
spinal stenosis and a centrally herniated disc at L5-S1.

In the June 1997 VA orthopedic evaluation, the examiner 
specifically stated that the veteran had no postoral 
abnormalities, no fixed deformity, and the musculature of the 
back was within normal limits.  The veteran noted that he had 
"good range of motion" in the shoulder except for overhand 
motion.  It was noted that if he overuses his arm or shoulder 
he could be awakened by pain, even at night.  The examiner 
specifically noted no damage to the bones, joints, or nerves, 
no damage to the tendons, and no evidence of pain was 
elicited upon this examination.  Range of motion of both the 
right and left shoulders were found to be within normal 
limits.  Flexion of both shoulders was approximately 180 
degrees of abduction, internal rotation was found to be 90 
degrees and external rotation was found to be 90 degrees, 
bilaterally.  

In a June 1997 evaluation of the veteran's hemorrhoids, he 
noted that in 1978 he already had hemorrhoids but that they 
became worse in the Navy.  The veteran noted hemorrhoid 
surgery in 1993.  He contended that he bled approximately 
once a week due to his hemorrhoid condition.  It was also 
indicated that the external hemorrhoids were a lot better.  
He felt like they were mostly internal hemorrhoids at this 
time.  No bowel disturbance, diarrhea, malnutrition, or 
abdominal disturbance was indicated.  

Regarding the veteran's headache condition, the veteran 
contended that he had headaches every time that his back 
hurts.  When his back starts to hurt, it was alleged that it 
takes approximately 3 to 4 hours for him to get a headache.  
The pain works up to the back of his neck and can happen 2 to 
3 times per day.  No photophobia, nausea, or vomiting was 
indicated.  He takes Motrin for the headaches.  The veteran 
was diagnosed with non-inflamed hemorrhoids and stress 
headaches, by history. 

In July 1998, the veteran noted that on discharge from active 
service he attended law school, finished law school and 
worked as an investigator in the prosecuting attorney's 
office.  At a July 1998 VA examination, the veteran reported 
that his back hurts constantly, but several times per month 
he experienced mild and severe attacks.  He described a mild 
attack as one that feels like a crick in his back and lasts 
for 3 to 4 days.  Motrin provides some relief.  A severe 
attack requires him to go to bed and lasts 5 to 6 days.  
Nothing provides relief.  He stated that between these 
attacks he can perform normal activities.  

On evaluation, no tenderness or muscle spasms were noted.  He 
could heel and toe walk.  Range of motion exercises revealed 
forward flexion to 90 degrees, extension to 33 degrees, 
lateral bending to the right to 20 degrees and to the left to 
30 degrees.  Bilateral rotation was to 45 degrees.  
Contemporaneous x-rays of the lumbar spine revealed mild 
narrowing of the L4 disc space.  The diagnosis indicated 
central disc herniation at L4-5 with mild spinal stenosis.  
The examiner noted that when the veteran was asymptomatic he 
could do anything he wants, but that he does have rather 
frequent episodes of flare-ups in his low back.

Within written argument submitted by the veteran in May 1998, 
he disputed the fact that there was no record of treatment 
for his herniated disc and headaches.  While indicating that 
the statement was correct, he appears to contend that there 
was no treatment because the VA did not properly diagnose 
him.  The veteran noted that he rarely visited medical 
centers because the response was always the same.  He 
indicated that medical providers frequently stated that they 
found nothing wrong.  

In a June 1998 VA evaluation, the veteran noted that he was 
still having problems with his hemorrhoids in the form of 
rectal itching and rectal pain.  He reported that his flare-
ups of this problem occurred approximately 1 to 2 times per 
week.  He also reported bleeding from the hemorrhoids which 
occurred about 2 to 3 times per month.  He reported regular 
bowel movements and denied any stool incontinence.  He also 
reported that his weight was stable and that he denied any 
nausea or vomiting.  Physical examination revealed that the 
veteran was in a good state of nutrition and there was no 
finding suggestive of anemia.  Two skin tags were noted 
approximately 3 millimeters in size.  He had no evidence of 
fecal leakage and there was no evidence of any thrombosis or 
fistula.  An internal hemorrhoid was possibly suggested.  
There was no tenderness and no thrombosis.  A normal 
hemoglobin study was noted.  

At the hearing held before a hearing officer at the RO in May 
1998, the veteran indicated that he did not bother to talk to 
the VA about his hemorrhoid problems.  He noted that he often 
used various over-the-counter remedies as well as civilian 
doctors.  The veteran noted severe difficulties with his back 
disability.

In his claim for increased compensation based on 
unemployability, the veteran contended that he last worked in 
the Public Defenders Office of San Diego, California, in 
1993.  The veteran indicated that he had applied for 
employment, but had been unsuccessful.  The veteran noted his 
four years of high school education, four years of college 
education, and his law school degree.

The veteran contended that he could not work consistently 
enough to maintain employment.  He contended that his back 
problem causes him pain approximately 50 percent of the time.  
It was contended that he would be qualified to work if he 
could find a "tolerant employer."  He also noted that he 
had worked as a substitute teacher some time in 1996.  
However, he appears to indicate that this position did not 
last.  He clearly indicates that his last full-time 
employment was as a public defender in San Diego.

In January 1999, the veteran contended that he had migraine 
headaches secondary to his service-connected back condition.  
The veteran cited outpatient treatment records that were 
obtained by the RO and reviewed by the Board.  These 
outpatient treatment records note treatment for the 
disabilities at issue.  Significantly, no health care 
provider has associated the veteran's alleged migraine 
condition with his back disability.

At the first hearing held before the undersigned with the 
veteran in January 1999, the veteran noted the difficulties 
associated with his service-connected disorders.  The veteran 
testified that he handles his pain about 10 to 15 percent of 
the time with medication, back support and breaks.  However, 
about 30 to 40 percent of the time, he has moderate to severe 
episodes that render him ineffective because he cannot sit up 
or do anything.  He stated that he has never experienced pain 
radiating into his legs, but that it seems to radiate into 
his upper body.  The veteran reported that he has not worked 
since 1993 because he cannot find a job that will allow for 
his inability to work during his frequent episodes of back 
pain.

As noted above, in July 1999, the Board granted a 40 percent 
evaluation for the veteran's service-connected back 
disability.  

In a July 1999 VA neurological evaluation, the examiner noted 
the veteran had severe headaches approximately two times per 
months.  The headaches, when they occurred, lasted 
approximately 2 to 3 days.  It was noted that the veteran had 
not been treated at the VA Medical Center (VAMC) for this 
headache condition.  Neurological evaluation was completely 
within normal limits.  The examiner reported that his 
description of the headaches were more consistent with 
musculoskeletal-type headaches.  An MRI study had indicated 
"a very small central herniated disc at the C4-5 level" 
which was causing "mild spinal stenosis."  It was indicated 
this could be related to his current low back pain.  It was 
noted that the veteran was currently being treated for these 
chronic, recurring headaches and it was recommended that he 
be followed in the neurological clinic for evaluation and 
treatment of this condition.  Regarding the question of 
whether or not the migraine headaches are related to his 
lumbar disc, the examiner stated that the "answer is we do 
not feel that he has migraine headaches related to his lumbar 
disc disease."  

In August 1999, the veteran wrote to the Board and noted that 
in July 1999 he met with a neurologist in Memphis.  The 
veteran stated that he had been informed that his headaches 
were probably musculoskeletal headaches rather than 
migraines.  He was informed that musculoskeletal headaches 
could be worse than migraines because the pain from a 
musculoskeletal headache can last from 3 to 5 days.  The 
veteran contended that this is what he experiences 
approximately twice monthly.  He also stated that he had been 
informed that there were tests for both types of headaches 
but that this testing could be "fatal."  He indicated that 
he went to see this physician in August 1999 regarding the 
report the physician had written in July 1999.  The veteran 
noted that this report had made his problem sound "small 
compare to migraines."  The veteran stated that the 
physician had to write this report that way because of the 
format.  

In his brief to the Court, the veteran contended that he 
should be granted, at minimum, a 60 percent evaluation for 
his back disability.  In addition, he asserted that because 
of flare-ups several times a month, he was unable to be 
substantially employed.  

A second hearing was held before the undersigned in April 
2001.  At that time, the undersigned paraphrased the recent 
Veterans Claims Assistance Act (VCAA) which will be explained 
in greater detail below.  The undersigned also described the 
minimum schedule requirements for a total rating.  

Regarding the veteran's back disability, the veteran 
described mild, medium, and severe episodes (as indicated 
above).  The veteran noted the use of pain pills to treat 
this disorder.  During severe episodes, he contended that he 
was bedridden from anywhere from 3 to 6 days.  The veteran 
noted weakness, blurred vision, nausea and dizziness during 
the severe episodes.  

With regard to the veteran's work history, he reported that 
he has not been permanently employed for approximately eight 
years.  The veteran noted sporadic employment as a substitute 
teacher and with a temp agency.  He estimated that his 
approximate income, excluding his VA compensation benefits, 
was between $700 or $800.  The veteran indicated that he 
wished to work but could not.  

With regard to his headache condition, the veteran noted that 
he had spoken with the VA evaluator in July 1999.  The 
veteran continued to note that a musculoskeletal headache 
could be worse than a migraine headache.  He stated that his 
headaches began 2 to 3 years after his discharged from active 
service.  He stated that the examiner had reported to him 
that the origins of his headaches were "consistent with 
problems from back problems like these."  With regard to 
this issue, the undersigned noted that a medical opinion 
relating to the veteran's disability had already been 
received.  The undersigned indicated that the Board would be 
willing to leave the file open to allow the veteran to submit 
additional evidence or to ask the doctor to elaborate on what 
he actually said to the veteran.  The veteran's attorney 
contended that the examiner's response was poorly worded.  
The undersigned noted that the veteran would receive 60 days 
to submit evidence in support of his claim.  

Regarding the veteran's difficulties, he reported that he had 
not been hospitalized in the past five years.  The veteran 
indicated that he was willing to work, but was unable to find 
work.  The veteran specifically indicated that he was not 
receiving benefits from the Social Security Administration.

In July 2001, the veteran submitted additional evidence.  He 
indicated that his VA evaluators did not wish to do anything 
"for the record."  The veteran submitted outpatient 
treatment records and an addendum to a medical report.  The 
Board has reviewed this report in detail.  In this report, 
the examiner merely reiterates what the veteran told him.  
The veteran at that time indicated that his headache episodes 
occur 5 to 6 times a year and last 3 to 6 days.  A physicians 
assistant entered an assessment of lumbar disc condition 
associated with headaches by history.

As noted above, in August 2001, the veteran's representative 
waived initial RO consideration of the newly submitted 
evidence.

II.  The Duty to Assist

In evaluating this case as a whole, the Board must note that 
recently enacted legislation, the VCAA, 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A and 5107 (West Supp. 2001), contains 
extensive provisions modifying the adjudication of all 
pending claims.  Karnas v. Derwinski, 1 Vet. App. 308 (1991).  
The new law revises the former § 5107(a) of title 38 United 
States Code to eliminate the requirement that a claimant come 
forward first with evidence to well ground a claim before the 
Secretary is obligated to assist the claimant in the 
developing the facts pertinent to the claim.  The other 
salient features of the new statutory provisions impose the 
following obligations on the Secretary (where they are 
codified in title 38 United States Code is noted in 
parentheses): 

(1) The Secretary must provide application forms and notify 
the claimant and the representative, if any, if his 
application is incomplete, of the information necessary to 
complete the application (38 U.S.C.A. § 5102); 

(2) The Secretary must provide the claimant and the 
claimant's representative, if any, with notice of required 
information and evidence not previously provided that is 
necessary to substantiate the claim (38 U.S.C.A. § 5103(a)); 

(3) The Secretary must indicate which part of the information 
and evidence, if any, is to be provided by the claimant and 
which portion, if any, the Secretary will attempt to obtain 
on behalf of the claimant (38 U.S.C.A. § 5103(a)); 

(4) The Secretary must make reasonable efforts to assist the 
claimant in obtaining evidence necessary to substantiate the 
claim for the benefit sought, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim (38 U.S.C.A. § 5103A(a)); 

(5) The Secretary must make every reasonable effort to obtain 
relevant records (including private records) that the 
claimant adequately identifies to the Secretary and 
authorizes the Secretary to obtain (38 U.S.C.A. § 
5103A(b)(1)); 

(6) If, after making reasonable efforts to obtain relevant 
records, the Secretary is unable to obtain the relevant 
records sought, the Secretary shall notify the claimant that 
the Secretary is unable to obtain records, and such 
notification shall: 

(a) identify the records the VA is unable to obtain;  
(b) briefly explain the efforts that the VA made to 
obtain those records; and  (c) describe any further 
action to be taken by the Secretary with respect to the 
claim (38 U.S.C.A. § 5103A(b)(2)). 

(7) Whenever the Secretary attempts to obtain records from a 
Federal department or agency under this subsection or 
subsection (c) [38 U.S.C.A. § 5103A(c)], the efforts to 
obtain those records shall continue until the records are 
obtained unless it is reasonably certain that such records do 
not exist or that further efforts to obtain those records 
would be futile (38 U.S.C.A. § 5103A(b)(3));

(8)  In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (b) [38 
U.S.C.A. § 5103A(b)] shall include obtaining the following 
records if relevant to the claim:

(a) The claimant's service medical records and, if the 
claimant has furnished the Secretary information 
sufficient to locate such records, other relevant 
records pertaining to the claimant's active military, 
naval, or air service that are held or maintained by a 
governmental entity (38 U.S.C.A. § 5103A(c)(1)); 

(b) Records of relevant medical treatment or examination 
of the claimant at Department health-care facilities or 
at the expense of the Department, if the claimant 
furnishes information sufficient to locate those records 
(38 U.S.C.A. § 5103A(c)(2)); 

(c) Any other relevant records held by any Federal 
department or agency that the claimant adequately 
identifies and authorizes the Secretary to obtain (38 
U.S.C.A. § 5103A(c)(3)).

(9) In the case of a claim for disability compensation, the 
assistance provided by the Secretary under subsection (a) [38 
U.S.C.A. § 5103A(a)] shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim (38 U.S.C.A. § 5103A(d)(1)):  

(a) The Secretary shall treat an examination or opinion 
as being necessary to make a decision on a claim for 
purposes of paragraph (1) [38 U.S.C.A. § 5103A(d)(1)] if 
the evidence of record before the Secretary, taking into 
consideration all information and lay or medical 
evidence (including statements of the claimant):

(i) contains competent evidence that the claimant 
has a current  disability, or persistent or 
recurrent symptoms of disability; and 
(ii) indicates that the disability or symptoms may 
be associated with the claimant's active military, 
naval, or air service; but   
(iii) does not contain sufficient medical evidence 
for the Secretary to make a decision on the claim. 

(10) Nothing in this section [38 U.S.C.A. § 5103A] shall be 
construed as precluding the Secretary from providing such 
other assistance under subsection (a) [38 U.S.C.A. § 
5103A(a)] to a claimant in substantiating a claim as the 
Secretary considers appropriate (38 U.S.C.A. § 5103A(g)); 

(11) Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary (38 U.S.C.A. § 
5107).

VA issued regulations to implement the VCAA in August 2001. 
66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The amendments were effective November 9, 2000, except for 
the amendment to 38 C.F.R. § 3.156(b) that is effective 
August 29, 2001.  Except for the amendment to 38 C.F.R. § 
3.156(a), within the second sentence of 38 C.F.R. § 3.159(c), 
and 38 C.F.R. § 3.159(c)(4)(iii), VA stated that "the 
provisions of this rule merely implement the VCAA and do not 
provide any rights other than those provided in the VCAA."  
66 Fed. Reg. 45,629.  Accordingly, in general where the 
record demonstrates that the statutory mandates have been 
satisfied, the regulatory provisions likewise are satisfied.   

As noted above, the undersigned has specifically notified the 
veteran and his representative of the VCAA.  The veteran's 
attorney is clearly aware of the applicable provisions of 
this statute.  In this case, the Board finds that the RO has 
obtained all pertinent medical records.  Accordingly, the 
duty of the RO to inform the veteran what evidence he needs 
in support of his case is rendered effectively moot.  This is 
particularly true in light of the hearing before the 
undersigned on two separate occasions.  During these 
hearings, the undersigned specifically noted evidence 
required to support the veteran's case.  Additional medical 
evidence in response to this information was obtained and has 
been reviewed by the Board.  In this regard, it is important 
to note that there is no evidence of existing medical records 
that would support the veteran's case.  

With regard to the VA evaluations performed, the Board finds 
that these evaluations fulfill the duty to assist mandated by 
statute under both the new and old criteria.  The evaluations 
provide a comprehensive evaluation of the veteran's service-
connected disabilities.  The July 1999 examination 
specifically addresses the issue of whether or not the 
migraine headaches are related to the veteran's lumbar spine 
disorder.  In this regard, the Board has noted the veteran's 
representative contention that this response is confusing.  
However, based on the complete review of the July 1999 
medical report, the undersigned finds nothing confusing 
within this report.  The examiner specifically states that he 
does "not feel that he [the veteran] has migraine headaches 
related to his lumbar disc disease."  Further development of 
this issue, in light of determinations that will be made 
below, would serve no constructive purpose.  Accordingly, the 
Board finds that no further examinations are required in 
order to adjudicate these claims.

In this case, the Board finds that the VA has met or exceeded 
the obligations of both the new and old criteria regarding 
the duty to assist regarding this case.  The RO has obtained 
all pertinent records regarding this case and the veteran has 
been effectively notified of the evidence required to 
substantiate his claims.  There is no indication of existing 
evidence that could substantiate the claims that the RO has 
not obtained.  In addition, the veteran has been fully 
advised of the status of the efforts to develop the record as 
well as the nature of the evidence needed to substantiate 
this case in multiple communications from the RO and the 
Board.  He and his representative further plainly show 
through their statements and submissions of evidence that 
they understand the nature of the evidence needed to 
substantiate this case.  As the RO has completely developed 
the record, the requirement that the RO explain the 
respective responsibility of VA and the veteran to provide 
evidence is moot.  Accordingly, the Board finds that a remand 
would serve no useful purpose.  See Soyini v. Derwinski, 1 
Vet. App. 540, 546 (1991) (strict adherence to requirements 
in the law does not dictate an unquestioning, blind adherence 
in the face of overwhelming evidence in support of the result 
in a particular case; such adherence would result in 
unnecessarily imposing additional burdens on VA with no 
benefit flowing to the veteran); Sabonis v. Brown, 6 Vet. 
App. 426, 430 (1994) (remands which would only result in 
unnecessarily imposing additional burden on VA with no 
benefit flowing to the veteran are to be avoided.)

III.  Entitlement to Service Connection for Headaches
On a Secondary Basis

Service connection may be granted if the evidence shows that 
a disability was incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131 (West 1991).  Further, under the 
law, a disability that is proximately due to or the result of 
a service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310(a) (2000).  The veteran 
maintains that he has headaches as the result of his service-
connected back disability.  However, the Court has made clear 
that a lay party is not competent to provide probative 
evidence as to matters requiring expertise derived from 
specialized medical knowledge, skill, expertise, training, or 
education.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1994).  Simply stated, the veteran is not competent to 
diagnose himself with a chronic headache condition and 
associate this condition with his service-connected 
disability.  Such a medical opinion requires expertise that 
the veteran does not possess.  

Based on a detailed review of the medical evidence of record, 
the Board finds that the medical opinion of July 1999 is 
entitled to great probative weight.  This examiner, who has 
had the opportunity to evaluate the veteran, specifically 
finds that the veteran does not have migraine headaches 
related to his lumbar disc disease.  Such an opinion clearly 
does not support the veteran's case.

The veteran's representative appears to contend that the 
issue of whether the veteran's alleged musculoskeletal 
headaches are the result of his service-connected back 
disability was not addressed by the VA examination cited 
above.  However, the Board must note that absolutely no 
medical evidence of record supports the veteran's contention 
that he suffers from headaches associated with his service-
connected back disability.  While the veteran has noted the 
intensity of his alleged headache disorder, no health care 
provider has supported his conclusion that this disorder is 
the result of his service-connected herniated disc with 
spinal stenosis.  At best, a physician's assistant entered an 
assessment of lumbar disc condition with associated headaches 
by history.  

With regard to the veteran's contention that the VA examiner 
informed him in July 1999 that his headaches are the result 
of his service-connected back disability, the Board must find 
that this statement lacks all credibility.  As noted by the 
undersigned during the hearing held in April 2001, the Board 
is not bound by what the veteran tells us his doctor told 
him.  See Robinette v. Brown, 8 Vet. App. 69 (1995).  The 
veteran was provided additional time in order to support his 
theory that his headaches are the result of his service-
connected back disability.  In response, the veteran has 
provided us with a medical record that only notes the 
veteran's complaints.  This evidence does not support the 
veteran's claim.  The notation by the physician's assistant 
of by history fails to establish a diagnosis, only what the 
veteran related to him.  It is clear in the context of the 
April and May 2001 statements that the assistant was merely 
recording what the veteran wanted the assistant to state.  
The April document reflected that DAV told him to get the 
headaches document "so he came in for same."  The May 2001 
record reflected that the veteran wanted the original note to 
be changed to 5-6 times per year and lasting 3-6 days as 
opposed to what the examiner wrote although the assistant 
noted that "what I wrote at the time is what he told me 
then."  Cumulatively, the documents do not establish a 
diagnosis or a relationship of the headaches to a service 
connected disease or injury.  Rather the documents reflect 
the veteran's changing statements and lack of credibility.

In the opinion of the undersigned, the critical issue on this 
case is the veteran's credibility.  Simply stated, the Board 
does not believe the veteran's contentions regarding the 
extensive headaches and back pain he claims he suffers.  
Accordingly, an additional VA evaluation, which would be 
based on the veteran's noncredible complaints, would serve no 
constructive purpose.  Based on a detailed review of the 
medical evidence of record, the veteran's statements, and the 
veteran's testimony before the undersigned, the Board must 
find that the subjective complaints of headaches and back 
pain are not credible.  This issue will be discussed in 
greater detail below.

Regarding this issue and other claims that the Board will 
address below, the veteran is entitled to benefit of the 
doubt when the evidence supporting a grant of his claim and 
the evidence supporting a denial of claim are in approximate 
balance, the benefit of the doubt doctrine is not applicable 
where, as here, the preponderance of the evidence is against 
the claim.  Gilbert v. Derwinski, 1 Vet. App. 49, 58 (1990).  
In this case, the Board believes that the preponderance of 
medical evidence does not support the veteran's claim.  
Accordingly, the claim of entitlement to service connection 
for headaches secondary to the service-connected back 
disability is denied.

IV.  Extraschedular Entitlement for the Veteran's
Service-Connected Back Disability

The veteran's representative has contended that the service-
connected back disability should be assigned an 
extraschedular disability rating under 38 C.F.R. 
§ 3.321(b)(1) (2000).  This regulation provides that to 
afford justice in an exceptional case where the schedular 
standards are found to be inadequate, the field station is 
authorized to refer the case to the Undersecretary for 
Benefits or the Director, Compensation and Pension Service, 
for the assignment of an extraschedular evaluation 
commensurate with the average earning capacity impairment.  
The governing norm for such an award is a finding that the 
case presents such an exceptional or unusual disability 
picture with such related factors as a marked interference 
with employment or frequent periods of hospitalization as to 
render impracticable the application of the regular schedular 
standards.  

The Court has held that the Board is precluded by regulation 
from assigning an extraschedular rating under 38 C.F.R. 
§ 3.321(b)(1) in the first instance, as opposed to referring 
the claim to a designated official who have the delegated 
authority to award such a rating, but the "purported" grant 
of a rating under 38 C.F.R. § 3.321(b)(1) by the Board would 
be harmless error.  See Floyd v. Brown, 9 Vet. App. 89 
(1996).  The Court has also held that the Board must address 
referral under 38 C.F.R. § 3.321(b)(1) only where 
circumstances are present which the officials to whom such 
authority is delegated might consider "exceptional or 
unusual."  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
In Bagwell v. Brown, 9 Vet. App. 337 (1996), the Court held 
that the Board is not precluded from affirming the RO 
conclusion that the claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1), or from 
reaching this conclusion on its own, and the Board 
consideration of 38 C.F.R. § 3.321(b)(1) where the RO has not 
done so would not constitute prejudicial error under Bernard 
v. Brown, 4 Vet. App. 384 (1993). 

In this case, the Board must note that the RO has 
specifically cited to 38 C.F.R. § 3.321(b)(1) and has failed 
to find that extraschedular consideration is warranted.  
Accordingly, the Board may proceed with the evaluation of 
this contention without reference to the Court's decision in 
Bernard. 

In the opinion of the Board, the facts of this case are not 
either exceptional or unusual, warranting referral of this 
case for extraschedular consideration under 38 C.F.R. 
§ 3.321(b)(1).  As noted by the parties of the joint motion, 
the veteran has provided multiple references for the record 
regarding his inability to work due to back pain.  However, 
the undersigned, who has had the opportunity to review the 
veteran's statements and testimony in two prior hearings, has 
found the veteran's contentions regarding this issue and many 
others to be not credible.  Simply stated, it is the finding 
of the Board that the veteran has exaggerated his complaints 
of pain in order to obtain additional VA compensation.  

Following the point at which it is determined that all 
relevant evidence has been obtained, it is the Board's 
principal responsibility to assess credibility, and therefore 
the probative value of proffered evidence of record in its 
whole.  Owens v. Brown, 7 Vet. App. 429, 433 (1995).  
Credible testimony is that which is plausible or capable of 
being believed.  See Indiana Metal Prods. v. NLRB, 442 F.2d 
46, 52 (7th Cir. 1971) (citing Lester v. State, 212 Tenn. 
338, 370 S.W.2d 405, 408 (1963)) and Erdmann v. Erdmann, 127 
Mont. 252, 261 P.2d 367, 369 (Mont. 1953) ("A credible 
witness is one whose statements are within reason and 
believable . . . .").  The term "credibility" is generally 
used to refer to the assessment of oral testimony.  See, 
e.g., Anderson v. Bessemer City, 470 U.S. 564, 575, 84 L. Ed. 
2d 518, 105 S. Ct. 1504 (1985) ("only the trial judge can be 
aware of the variations in demeanor and tone of voice that 
bear so heavily on the listener's understanding of and belief 
in what is said"); NLRB v. Walton Manufacturing Co., 369 
U.S. 404, 408, 7 L. Ed. 2d 829, 82 S. Ct. 853 (1962) (trier 
of fact "sees the witnesses and hears them testify, while 
the [NLRB] and the reviewing court look only at cold 
records"); Jackson v. Veterans Admin., 768 F.2d 1325, 1331 
(Fed. Cir. 1985) (trier of fact has opportunity to observe 
"demeanor" of witness in determining credibility).

In this case, the Board has had the opportunity to review the 
veteran's testimony on a first-hand basis on two occasions.  
Based on a detailed review of these statements over an 
extended period of time, the Board has been forced to 
conclude that the veteran has been exaggerating his 
complaints and difficulties over an extended period of time 
in order to obtain additional VA compensation.  The objective 
medical evidence of record, rather than supporting the 
veteran's case, clearly undermine the current determination 
that he warrants a 40 percent evaluation for his service-
connected back disability.  
 
The credibility of a witness can be impeached by a showing of 
interest, bias, inconsistent statements, or, to a certain 
extent, bad character.  See State v. Asbury, 187 W. Va. 87, 
415 S.E.2d 891, 895 (W. Va. 1992); see also Burns v. HHS, 3 
F.3d 415, 417 (Fed. Cir. 1993) (testimony was impeached by 
witness' "inconsistent affidavits" and "expressed 
recognition of the difficulties of remembering specific dates 
of events that happened . . . long ago"); Mings v. 
Department of Justice, 813 F.2d 384, 389 (Fed. Cir. 1987) 
(impeachment by testimony which was inconsistent with prior 
written statements).  Although credibility is often defined 
as determined by the demeanor of a witness, a document may 
also be credible evidence.  See, e.g., Fasolino Foods v. 
Banca Nazionale Del Lavoro, 761 F. Supp. 1010, 1014 (S.D.N.Y. 
1991); In Re National Student Marketing Litigation, 598 F. 
Supp. 575, 579 (D.D.C. 1984).  In this case, the Board 
granted the veteran an increase in his service-connected back 
disability primarily based on the veteran's subjective 
complaints.  The objective medical evidence of that time, 
which was extensive and has been cited above, would not 
support the Board's determination of July 1999.  However, 
based on the limited information the Board had regarding the 
veteran's overall credibility, the veteran was granted the 
benefit of doubt and awarded a 40 percent evaluation 
primarily based on his subjective symptoms.  Since July 1999, 
additional evidence has been submitted by the veteran, 
including additional statements and testimony before the 
undersigned.  Based on a more detailed and thorough review of 
these statements and testimony, the Board must find that the 
veteran's credibility regarding his complaints of pain are 
entitled to little probative value.  It has become clear to 
the undersigned that the veteran is exaggerating his 
complaints of pain in order to obtain additional VA 
compensation.  Accordingly, as the veteran's complaints 
regarding his inability to work as a result of his service-
connected back disability have been found to be not credible, 
submission of this case to the Undersecretary for Benefits or 
the Director of Compensation and Pension Services is clearly 
not warranted.  

If, as in this cas, the Board has determined the veteran's 
subjective complaints, including the difficulties he 
associates with his hemorrhoids, back, and headaches, are not 
credible, for the VA to take any action based on those 
subjective complaints serves no constructive purpose.  Any 
evaluation by the Undersecretary for Benefits regarding 
extraschedular consideration would have to be based on the 
veteran's subjective difficulties and the objective medical 
evidence.  The objective medical evidence of record, rather 
than supporting an extraschedular evaluation, clearly places 
into question whether the veteran is entitled to his current 
evaluations due to his service-connected back disability.  In 
addition, as the veteran's subjective complaints are not 
credible, there is absolutely no basis by which the 
Undersecretary for Benefits or the Director of Compensation 
and Pension Service could award the veteran an extraschedular 
evaluation.  Accordingly, referral of this case to the 
Undersecretary for Benefits or the Director of Compensation 
and Pension Service is not warranted.

The joint motion noted the veteran's repeated references to 
his disabling back pain and his inability to find employment.  
The joint motion notes that the "evidence shows" that the 
veteran suffers from a severe back disability that markedly 
interferes with his inability to obtain or maintain 
conventional employment.  In this case, the Board finds 
absolutely no medical evidence that would support the 
conclusion that the veteran suffers from a "severe" back 
disability other than the veteran's non-credible complaints.  
The difficulties associated with the veteran's back pain are 
clearly subjective in nature.  If the VA does not believe 
that the veteran's subjective complaints are credible, it 
cannot be stated that the "evidence" shows that the veteran 
suffers from a severe back disability.  

As noted above, the issue of credibility is within the 
province of the Board.  If the Board does not believe the 
veteran's subjective complaints (as it does in this case) 
then there is absolutely no rational basis to refer this case 
for extraschedular consideration.  In fact, if the veteran's 
subjective complaints are not believed, the basis of the 40 
percent evaluation for the service-connected back disability 
is placed into doubt.  This will be addressed in greater 
detail below.  In any event, for reasons noted above, the 
Board finds no basis to refer this case for extraschedular 
consideration under 38 C.F.R. § 3.321(b)(1) (2000).  

V.  Entitlement to a Total Rating Based on Individual 
Unemployability 
due to the Veterans' Service-Connected Disabilities

VA will grant a total evaluation for compensation purposes 
based on unemployability when the evidence shows that the 
veteran is precluded from obtaining or maintaining any 
gainful employment consistent with his education and 
occupational experience, by reason of his service-connected 
disabilities.  38 C.F.R. §§ 3.340, 3.341, and 4.16 (2000).  
In Hatlestad v. Derwinski, 3 Vet. App. 213 (1992) and 
Hatlestad v. Brown, 5 Vet. App. 529 (1995), the Court 
referred to apparent conflicts in the regulations pertaining 
to individual unemployability benefits.  Specifically, the 
Court indicated that there was a need for discussion whether 
the standard needed in the controlling regulations was an 
"objective" one based on average industrial impairment or a 
"subjective" one based upon the veteran's actual industrial 
impairment.

In a pertinent decision, the VA General Counsel concluded 
that the controlling VA regulations generally provide that a 
veteran who, in light of her or his individual circumstances, 
but without regard to age, is unable to secure or follow a 
substantial gainful occupation as a result of a service-
connected disability shall be rated totally disabled, without 
regard to whether an average person would be rendered 
unemployable by the circumstances.  Thus, the criteria 
include a subjective standard.  It is also determined that 
"unemployability" is synonymous with an inability to secure 
and follow a substantial gainful occupation.  VAOPGCPREC 95-
91 (Dec. 27, 1991), 57 Fed. Reg. 2317 (1992).  The Board is 
bound in its decision by the regulations, the Secretary's 
instructions and the precedent opinion of the chief legal 
officer of VA.  38 U.S.C.A. § 7104(c).

In determining whether the veteran is entitled to a total 
disability rating based on individual unemployability, 
neither his nonservice-connected disabilities nor his age may 
be considered.  Van Hoose v. Brown, 4 Vet. App. 361 (1993).  
In order to evaluate the veteran's claim under the objective 
standard, the Board has evaluated the veteran's 
service-connected disabilities under the VA's Schedule for 
Rating Disabilities (Rating Schedule).  Separate diagnostic 
codes identify the various disabilities.  The veteran's 
service-connected hemorrhoid condition has been evaluated 
under 38 C.F.R. § 4.114, Diagnostic Code 7336 (2000).  Under 
this diagnostic code, hemorrhoids with persistent bleeding 
and with secondary anemia or with fissures warrant a 
20 percent evaluation.  Large hemorrhoids or thrombotic 
hemorrhoids that are irreducible, with excessive redundant 
tissue evidencing frequent recurrences, warrant a 10 percent 
evaluation.  Mild to moderate hemorrhoids warrant a 
noncompensable evaluation.

Based on the medical evidence the undersigned has reviewed, 
there is clearly no evidence to support an increased 
evaluation for the hemorrhoids.  There is absolutely no 
evidence of persistent bleeding, secondary anemia, or 
fissures.  Accordingly, a 20 percent evaluation is not 
warranted.  Once again, the Board must note that the 
10 percent evaluation is primarily based on the veteran's 
subjective complaints.  As noted above, these subjective 
complaints have been placed into question.  The veteran has 
made reference to extensive difficulties associated with his 
hemorrhoids.  However, in several evaluations, little 
objective evidence of a hemorrhoid condition is noted.  

In this regard, the Board must find that the VA evaluation of 
June 1998 is entitled to great probative weight.  The 
objective evidence indicated within this evaluation would 
fail to support the current evaluation.  Accordingly, it 
clearly does not support the determination that the veteran 
warrants an increased evaluation for his service-connected 
hemorrhoid condition.  

The veteran's service-connected status post Bristol 
procedure, left shoulder, has been evaluated under 38 C.F.R. 
§ 4.71a, Diagnostic Code 5202 (impairment of the humerus) 
(2000).  Under this diagnostic code, malunion of the humerus 
with a moderate deformity warrants a 20 percent evaluation.  
Marked deformity of the major arm warrants a 30 percent 
evaluation.  Recurrent dislocation at the scapulohumeral 
joint with frequent episodes and guarding of all arm 
movements warrants a 30 percent evaluation for the major arm 
and a 20 percent evaluation for the minor arm.  With frequent 
episodes in guarding movement only at the shoulder level, a 
20 percent evaluation is warranted.  

In this case, there is no evidence to suggest malunion of the 
humerus or frequent dislocations.  The veteran himself has 
failed to indicate such difficulties.  Accordingly, an 
evaluation under Diagnostic Code 5202 is not warranted.  

The RO has also evaluated the veteran's left shoulder 
condition under 38 C.F.R. § 4.71a, Diagnostic Code 5010 
(arthritis, due to trauma, substantiated by X-ray findings) 
(2000).  Under this Diagnostic Code, this condition is to be 
rated as degenerative arthritis.  Degenerative arthritis, 
38 C.F.R. § 4.17a, Diagnostic Code 5003, provides that 
degenerative arthritis established by x-ray findings will be 
rated on the basis of limitation of motion under the 
appropriate diagnostic codes of the specific joint or joints 
involved.  In this case, limitation of motion to the arm, 
38 C.F.R. § 4.71a, Diagnostic Code 5201, warrants a 
20 percent evaluation when it is at shoulder level.  

In this case, there is absolutely no evidence to support the 
conclusion that the veteran has limitation of motion at the 
shoulder level.  Accordingly, an increased evaluation under 
either Diagnostic Code 5201 or 5202 is not warranted.  In 
this regard, the Board has carefully reviewed the March 1999 
VA evaluation of the veteran's left shoulder.  In the opinion 
of the Board, this evaluation is entitled to great probative 
weight.  Within this examination, it was noted that range of 
motion was given with regard to degree and onset of pain and 
that this range of motion was "inconsistent in nature."  
While x-ray evidence did indicate some glenohumeral arthritis 
present, the AC joint appeared normal.  There were no 
symptoms of instability and no evidence of instability within 
this examination.  The veteran himself has indicated that his 
shoulder is functioning "well".  The findings for forward 
elevation and abduction clearly establish motion that was 
above the shoulder level.  See 38 C.F.R. § 4.71, Plate I 
(2000).  Accordingly, a 20 percent evaluation under 
Diagnostic Code 5201 for limitation of motion at the shoulder 
level is not supported. 

The Court has decided as a matter of law that 38 C.F.R. 
§§ 4.40 and 4.45 are not subsumed in Diagnostic Code 5201, 
and that 38 C.F.R. § 4.14 (anti-pyramiding) does not forbid 
consideration of a higher rating based on a greater 
limitation of motion due to pain on use or during flare-ups, 
or due to weakened movement, excess fatigability, or 
incoordination.  See DeLuca v. Brown, 8 Vet. App. 202, 206-7 
(199).  Accordingly, the Court's holding requires the Board 
to consider whether an increased rating for the left shoulder 
disability may be in order on three independent bases: (1) 
pursuant to the schedular criteria, i.e., if the medical 
examination test results reflect that range of motion of his 
left arm is in fact limited, what rating should be assigned; 
(2) pursuant to 38 C.F.R. § 4.40 on the basis of additional 
range-of-motion loss in his left shoulder due specifically to 
his complaints of pain on use or during flare-ups; and (3) 
pursuant to 38 C.F.R. § 4.45 if there is additional range-of-
motion loss in his left shoulder due specifically to any 
weakened movement, excess fatigability, or incoordination.  

The regulation for musculoskeletal system functional loss in 
38 C.F.R. § 4.40 provides:

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform 
the normal working movements of the body with 
normal excursions, strength, speed, 
coordination and endurance.  It is essential 
that the examination on which ratings are 
based adequately portray the anatomical 
damage, and the functional loss, which respect 
to all these elements.  The functional loss 
may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or 
associated structures, or to deformity, 
adhesions, defective innervation, or other 
pathology, or it may be due to pain, supported 
by adequate pathology and evidenced by the 
visible behavior of the claimant undertaking 
the motion.  Weakness is as important as 
limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, 
the condition of the skin, absence of normal 
callosity[,] or the like.

38 C.F.R. § 4.40 (2000) (emphasis added). 

38 C.F.R. § 4.45 provides that factors of disability 
involving a joint reside in reductions of its normal 
excursion of movements in different planes of motion and 
therefore, inquiry will be directed to such considerations as 
weakened movement (due to muscle injury, disease or injury of 
peripheral nerves, divided or lengthened tendons, etc.); 
excess fatigability; and incoordination (impaired ability to 
execute skilled movements smoothly).  38 C.F.R. § 4.45 
(2000). 

The complaints of left shoulder pain do not warrant an 
increased rating under 38 C.F.R. §§ 4.40 and 4.45 because a 
preponderance of the medical evidence does not substantiate 
additional range-of-motion loss, weakness, excess fatigue or 
incoordination in his left shoulder due to pain beyond that 
reflected in the VA examinations.  

It is clear that the RO has taken into consideration the 
veteran's complaints of pain and its effect on function of 
his shoulder in awarding the veteran a compensable evaluation 
of 10 percent.  The Board believes it must look to Diagnostic 
Code 5003 to provide a basis for the RO's determination that 
the veteran warrants a 10 percent evaluation.  38 C.F.R. 
§ 4.59 provides that with "any form of arthritis" producing 
painful motion, it is the intent of the schedule to recognize 
actually painful, unstable, or malaligned joints, due to 
healed injury, as entitled to at least the minimum 
compensable rating for the joint.  The question then is what 
is the minimum compensable rating for the joint.  Under Code 
5003, where the limitation of motion of the specific joint or 
joints involved is noncompensable under the appropriate 
diagnostic codes, a rating of 10 percent is for application 
for each such major joint or group of minor joints affected 
by limitation of motion, to be combined not added, under Code 
5003.  Thus, Code 5003 specifically provides that where the 
limitation of motion of a joint does not itself warrant a 
compensable rating under the applicable schedular criteria, 
but there is pain limiting motion, a 10 percent evaluation 
for the major joint affected is to be awarded.  Clearly, this 
is less than the 20 percent evaluation under Code 5201, and 
is thus the "minimum rating" referenced in 38 C.F.R. 
§ 4.59.  Otherwise, to read the schedular criteria as 
dictating a 20 percent rating in these circumstances, where 
limitation of motion to shoulder level is not present, is to 
make a nullity of Code 5003.  

The record does document that the veteran has some, albeit 
not a compensable degree, of limitation of motion under Code 
5201, and the VA examiner found little discomfort on motion.  
The fact that the veteran has discomfort that produced some, 
but not a separately compensable degree of limitation of 
motion of the shoulder, precisely fits the circumstances 
contemplated under Code 5003.  That Code provides a 10 
percent evaluation for a major joint affected by arthritis 
confirmed by x-ray productive of some limitation of motion, 
even where the limitation of motion is not itself of 
compensable degree.   Accordingly, this analysis would 
support the 10 percent evaluation, but not a higher 
evaluation because the limitation of motion is not itself 
compensable.

In evaluating this claim, the Board has carefully reviewed 
the Court's determination in DeLuca.  In DeLuca, the veteran 
in that case was service connected for a left shoulder 
disability, evaluated as 20 percent disabling.  In this case, 
the veteran is evaluated as 10 percent disabled for his left 
shoulder disability.  In DeLuca, the Court directed the Board 
to provide adequate reasons and bases addressing the degree 
or "extent" of additional range of motion loss in the 
appellant's left shoulder due to pain or use during flare-ups 
and, if clinically shown by the medical evidence, the degree 
of additional range-of-motion loss in this joint due to 
weakened movement, excess fatigability, or incoordination.  
In this case, the Board has found that the VA evaluations 
have taken into consideration the veteran's complaints of 
pain. 

As noted above, the Court has held that the Board has the 
"authority to discount the weight and probity of evidence in 
light of its own inherent characteristics in its relationship 
to other items of evidence."  Madden v. Brown, 125 F.2d. 
1477, 1481 (Fed. Cir. 1997).  The Board has reviewed, in 
detail, the veteran's complaints of pain not only with regard 
to his left shoulder but with regard to the all service-
connected disabilities.  Based on this review, the Board 
finds that the veteran's complaints of pain do not support an 
increased evaluation for the reasons discussed herein.  

With regard to the veteran's service-connected back 
disability, this disability has been evaluated under 
38 C.F.R. § 4.17a, Diagnostic Code 5293 (intervertebral disc 
syndrome) (2000).  Intervertebral disc syndrome which is 
pronounced, with persistent symptoms compatible with sciatic 
neuropathy and characteristic pain and demonstratable muscle 
spasm, absent ankle jerk, or with other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief, warrants a 60 percent evaluation.  The 
veteran is currently receiving a 40 percent evaluation for 
severe intervertebral disc syndrome with recurring attacks 
and with intermittent relief.  

In this case, the Board finds no credible evidence to support 
the conclusion that the veteran warrants a 60 percent 
evaluation for his service-connected back disability and 
little, if any, evidence that now supports the current 
determination that he warrants a 40 percent evaluation.  
There is no medical provider who indicates that the veteran's 
service-connected disability is compatible with sciatic 
neuropathy with characteristic pain and demonstratable muscle 
spasm, absent ankle jerk, or other neurological findings 
appropriate to the site of the diseased disc, with little 
intermittent relief.  In fact, several evaluators have noted 
the minimal nature of the service-connected back disability.  
The sole basis for the veteran's current evaluation is his 
subjective complaints.  However, as noted above, these 
subjective complaints have been placed into question.  Based 
on a review of the veteran's statements over an extended 
period of time, including his testimony and the medical 
evidence of record, the Board has found that the veteran has 
exaggerated his complaints of pain in order to obtain 
additional VA compensation.  The Board has specifically 
rejected the veteran's references to sporadic difficulties 
with mild, moderate and very severe back pain.  A detailed 
review of the medical evidence of record simply fails to 
support the conclusion that he has such difficulties.  The 
veteran's testimony before the undersigned only reinforces 
this finding.  Accordingly, the Board finds that an increased 
evaluation for the veteran's service-connected back 
disability is not warranted.  

Under 38 C.F.R. § 4.16(a) (2000), specific schedule standards 
must be met in order to warrant the award of a total 
disability rating based on individual unemployability due to 
service-connected disabilities.  Those criteria are as 
follows:  

Total disability ratings for compensation 
may be assigned, where the schedular 
rating is less than total, when the 
disabled person is, in the judgment of 
the rating agency, unable to secure or 
follow a substantial gainful occupation 
as a result of his service-connected 
disabilities; provided that if there is 
only one disability, that disability 
shall be rated at 60 percent or more, and 
that, if there are two or more 
disabilities, there shall be at least one 
disability ratable at 40 percent or more, 
and sufficient additional disability to 
bring the combined rating to 70 percent 
or more. . . . 

In this case, the veteran has one service-connected 
disability rated as 40 percent disabling, one service-
connected disability rated as 10 percent disabling, and 
another service-connected disability rated as 10 percent 
disabling.  The veteran's combined service-connected 
disability evaluation is 50 percent.  Accordingly, the 
veteran does not meet the minimum standards required for a 
total rating based on individual unemployability due to 
service-connected disabilities under 38 C.F.R. § 4.16(a) 
(2000).  The veteran does not have one service-connected 
disability rated at 60 percent or more or sufficient 
additional disability to bring the combined rating to 
70 percent or more.  Accordingly, the veteran's case must 
fail under 38 C.F.R. § 4.61(a) (2000).

Under 38 C.F.R. § 4.17(b), it is the established policy of 
the VA that all veterans who are unable to secure and follow 
a substantial gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extraschedular 
consideration all cases of veterans who are unemployable by 
reason of their service-connected disabilities, but who fail 
to meet the percentage standards set forth in paragraph (a) 
of this section.  Under 38 C.F.R. § 4.17(b), the rating board 
will include a full statement as to the veteran's service-
connected disabilities, employment history, educational and 
vocational attainment and all factors having a bearing on 
this issue.  

In this case, it is the specific finding of the Board that 
the veteran is exaggerating his complaints of pain in order 
to obtain additional VA compensation.  It is the 
determination that the veteran is not entitled to a total 
rating based on individual unemployability due to his 
service-connected disabilities.

In this case, the Board finds that the veteran is not 
unemployable by reason of his service-connected disabilities.  
Consequently, submission of this case to the Director, 
Compensation and Pension Service, for extraschedular 
consideration is not warranted.  In this regard, the Board 
must note that the veteran has four years of college 
education, a law school degree, and has not been hospitalized 
in over five years.  While the veteran has been unemployed 
for many years, this fact, in and of itself, does not provide 
a basis to determine that the veteran's service-connected 
disabilities have caused this unemployment.  

No medical professional has indicated that the service-
connected disabilities limit the veteran's ability to do the 
kind of work which his education and experience qualify him 
for.  His service-connected disabilities may interfere with 
some types of work but would not prevent him from obtaining 
work considering his education and experience.  As stated by 
the Court itself, the record must reflect some factor that 
takes a particular case outside the norm in order for a claim 
for individual unemployability benefits to prevail.  
Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The fact 
that a veteran is unemployed or has difficulty obtaining 
employment is not enough.  Id.  A high rating in itself in 
recognition that the impairment makes it difficult to obtain 
and keep employment.  The question is whether the veteran is 
capable of performing the physical and mental acts required 
by employment, not whether he can find employment.  

In deciding whether a particular veteran is unemployable, the 
Board must also give full consideration to unusual physical 
or mental defects in an individual cases, to peculiar effects 
of occupational activities, to defects in physical or mental 
endowment preventing the usual amount of success in 
overcoming the handicap of disability and to the effect of 
combinations of disabilities.  38 C.F.R. § 4.15 (2000).  In 
this case, the veteran's high amount of education only 
provides a basis to deny this claim.  The Board must consider 
the effects of the veteran's service-connected disability or 
disabilities in the context of his employment and educational 
background.  See Fluharty v. Derwinski, 2 Vet. App. 409, 412-
13 (1992).  More importantly, however, the Board must 
consider the fact that the veteran is exaggerating his 
difficulties in order to prevail in this claim.  

In this case, the veteran is highly educated.  The primary 
basis for the current evaluations for his service-connected 
disabilities is his subjective complaints, which have been 
found to be not credible.  Such facts do not supply the basis 
to conclude that the veteran is totally disabled due to his 
service-connected disabilities.  He has not presented any 
competent evidence that suggests that he is unemployable as 
the result of his service-connected disabilities (other than 
his own statements to the VA and his medical providers).  
Furthermore, the medical evidence, rather than supporting the 
veteran's claim, places into question the current 
evaluations.  

It is important to note that the critical issue before the 
Board at this time is whether the veteran is unable to work 
due to three service-connected disabilities.  In Beaty v. 
Brown, 6 Vet. App. 532, 537 (1994), the Court indicated that 
the Board cannot deny the veteran's claim for total rating 
based on individual unemployability without producing 
evidence, as distinguished by mere conjecture, that the 
veteran can perform work.  In this case, the veteran has not 
worked in several years.  However, this fact, in and of 
itself, does not provide a basis to conclude that the 
veteran's service-connected disabilities caused his 
unemployment.  The fact that the current disability 
evaluations are almost impossible to justify based on the 
veteran's noncredible statements provide, in the opinion of 
the Board, sufficient basis to conclude that the veteran's 
service-connected disabilities, in themselves, have not 
caused the veteran to be unemployed.  In light of the 
veteran's education, the medical evidence of record 
demonstrates that the service-connected disabilities have 
little bearing on the veteran's unwillingness to work.  The 
veteran's contention that he is willing to work, but cannot 
work, is found by the undersigned to be not credible.  

The most probative evidence in this case is the recent VA 
examinations and the veteran's totally non-credible 
testimony.  These VA examinations, when taken as a whole, do 
not provide objective medical evidence that the veteran is 
unable to work due to his service-connected disabilities.  In 
fact, as noted above, they place into question the current 
evaluations.  In the opinion of the Board these VA 
evaluations, when taken together, provide the basis to 
conclude that the veteran is capable of employment or, in the 
alternative, that his service-connected disabilities do not 
cause his unemployment.  Accordingly, the weight of the 
evidence is against the claim for a total rating based on 
individual unemployability due to service-connected 
disabilities under both 38 C.F.R. § 4.16(a) and (b).

Lastly, the Board has considered the guidance of the Court 
established in Bowling v. Principi, 15 Vet. App. 1 (2001).  
However, the facts in this case are distinguishable from 
Bowling.  In Bowling, according to the Court, there was, at 
least, a plausible basis in the record for a conclusion that 
the veteran was unable to secure and follow a substantially 
gainful occupation.  The Court held that where there is 
plausible evidence that a claimant is unable to secure and 
follow a substantially gainful occupation and where the Board 
has not relied on any affirmative evidence to the contrary, 
the Court will reverse the Board's determination, as a matter 
of law, that the veteran's case is ineligible for 
consideration under § 4.16(b) by referral to the C&P 
Director.  However, unlike Bowling, the veteran has not 
submitted supporting evidence of unumployability, the 
evidence on file is not plausible, and the veteran's own 
testimony is not credible.  The Board again notes that this 
Board Member clearly identified the evidentiary defects in 
the record and provided the veteran an opportunity to 
establish a plausible case.   


ORDER

Entitlement to service connection for headaches on a 
secondary basis is denied.  Submission of this case for 
consideration of extraschedular entitlement due to the 
veteran's service-connected back disability is found to be 
not warranted.  A total rating based on individual 
unemployability due to service-connected disabilities is 
denied.


		
	H. N. SCHWARTZ
	Member, Board of Veterans' Appeals



 

